UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT

                                            ____________

                                            No. 98-50828
                                            ____________

                UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                versus

                LUIS RAMON ALMANZA-CERDA,

                                                Defendant-Appellant.



                            Appeal from the United States District Court
                                 for the Western District of Texas
                                         (DR-97-CR-428)

                                         December 22, 1999

Before JOLLY, EMILIO M. GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*

        Luis Ramon Almanza-Cerda (“Almanza”) appeals his conviction for possession of marijuana

with intent to distribute in violation of 21 U.S.C. § 841(a), citing insufficient evidence to sustain the

conviction. We affirm.

        While en route to the United States from Mexico in his late-model Chevrolet pickup truck,

Almanza was stopped at the Eagle Pass port of entry, where he was confronted by two customs

inspectors. Custom Inspector Schussler “took the normal declaration” from Almanza. Almanza


        *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
told Schussler that he was coming from Piedras Negras, a border town just across the river from

Eagle Pass, that he was making the trip to Eagle Pass to go shopping, and that he had nothing to

declare.

       Meanwhile, Customs Inspector Perales began a physical inspection of the vehicle. The

truck had “saddle” gas tanks on both sides. Perales hit the side of one tank with a hammer and it

produced a thud, which Perales identified as an indicator that something solid was contained

within the tank. Perales than examined the tank visually and identified signs of recent tampering.

During this inspection, the truck stalled. Schussler asked Almanza if he was out of gas, and

Almanza responded that he was going to Eagle Pass to buy a new fuel pump. Almanza then

successfully re-started the truck.

       The inspectors then directed Almanza to the secondary inspection area, where Inspector

Ramos asked Almanza who owned the truck. Almanza replied that it was his. During a canine

search of the vehicle, the dog alerted to the gas tanks. The inspectors proceeded to remove the

tanks from the truck; in the process, one inspector observed that the bolts connecting the tanks to

the truck had been tampered with and that fresh mud had been recently placed there. Opening the

tanks revealed large metal boxes which had been inserted before the tanks were welded shut. The

boxes were so large that, as Inspector Perales testified, “barely any gasoline” could fit within the

tanks. The boxes contained a total of 149 pounds of marijuana. Almanza was tried and convicted

of possession of marijuana with intent to distribute in violation of 21 U.S.C. § 841(a) and

sentenced to forty-one months imprisonment.

       To obtain a conviction for possession with intent to distribute marijuana, the government must

prove beyond a reasonable doubt that Almanza “(1) knowing[ly] (2) possess[ed] the drugs in question


                                                 -2-
(3) with intent to distribute them.” United States v. Ortega Reyna, 148 F.3d 540, 543-44 (5th Cir.

1998). As he did at trial, on appeal Almanza contests only the element of knowledge, asserting that

the government produced insufficient evidence that he knew drugs were in the truck. We review the

record in the light most favorable to the verdict, asking only “if a rational trier of fact could have

found that the evidence established the essential elements of the offense beyond a reasonable doubt.”

United States v. Ramos-Garcia, 184 F.3d 463, 465-66 (5th Cir. 1999).

        Generally, we allow juries to infer that a defendant has knowledge of the presence of drugs

when the defendant has exercised control over the vehicle containing the contraband. See Ortega

Reyna, 148 F.3d at 544. However, in cases where the contraband is contained in “hidden

compartments” within a vehicle, “control over the vehicle alone is not sufficient to prove knowledge.”

United States v. Garza, 990 F.2d 171, 174 (5th Cir. 1993); see also United States v. Pennington, 20

F.3d 593, 598 (5th Cir. 1994) (finding drugs “hidden” when not “clearly visible or readily accessible”).

We require additional evidence in these cases because juries should entertain the “fair assumption that

a third party might have concealed the controlled substances in the vehicle with the intent to use the

unwitting defendant as the carrier in a smuggling enterprise.” United States v. Resio-Trejo, 45 F.3d

907, 911 (5th Cir. 1995).

        Recognizing that “[t]he knowledge element in a possession case can rarely be established by

direct evidence,” Garza, 990 F.2d at 174, we have identified many circumstantial factors which,

combined with control over the vehicle, can be sufficient to prove the defendant’s requisite “guilty

knowledge.” See Ortega Reyna, 148 F.3d at 544 & nn. 11-19 (listing factors and citing cases). The

government argues that several circumstantial factors present in this case constitute sufficient

evidence to infer Almanza’s knowledge. We agree. First, Almanza admitted his ownership, not


                                                  -3-
merely his possession, of the truck; he claimed he had purchased it one month before the event in

question.1 This fact, somewhat unusual in hidden compartment cases, supports the inference that

Almanza knew the truck contained contraband. See United States v. Williams-Hendricks, 805 F.2d

496, 501 (5th Cir. 1986) (“As the owner of the truck [in which gas tanks had been modified to house

marijuana], [the defendant] had control over who used it an how it was used.”); cf. Resio-Trejo, 45

F.3d at 912 (“In the typical hidden compartment case, the driver disclaims ownership of the

vehicle.”).

        Second, Inspector Perales testified, and the exhibits introduced by the government showed,

that “barely any gasoline” could fit in the tanks. In an analogous case, we held that when there is

evidence that a secret compartment has greatly decreased a vehicle’s fuel capacity, a jury could

“rationally infer that [a defendant] would notice such a dramatic decrease in the fuel capacity of his

truck.” Resio-Trejo, 45 F.3d at 913. While the facts of Resio-Trejo are not identical to the facts of

the case at bar, the additional evidence presented by the government))Almanza’s previous ownership

of an automobile body shop and his statement that he was going to Eagle Pass to buy a fuel

pump))makes the government’s argument equally compelling here.

        Third, 149 pounds of marijuana were found in Almanza’s gas tanks, having an aggregate

street value of over $112,000. The jury reasonably could have inferred that it was extremely unlikely

that a third party would entrust a product that valuable to an unknowing carrier, hoping to recover

it across the border. See Ramos-Garcia, 184 F.3d at 466 (agreeing with the government’s argument

that “it is unreasonable to believe that [the defendant] would have been entrusted with a large quantity



        1
              The record is devoid of any evidence that the truck had been stolen or borrowed from
Almanza at any point during the one month he owned it.

                                                  -4-
of drugs without his knowledge”). As in Resio-Trejo, in this case “we find the alternative explanation

for what happened incredulous: that someone would take [Almanza’s] truck and, without his

knowledge, spend several days constructing secret compartments in the gas tanks, load these

compartments with over $130,000 worth of marijuana, and return the truck to him.” Resio-Trejo,

45 F.3d at 913.

       Viewing the evidence as a whole in a light most favorable to the verdict, we hold that there

was sufficient evidence for the jury to have concluded that Almanza knowingly possessed the

marijuana hidden within the secret compartments of his truck’s gas tanks. Accordingly, we AFFIRM

Almanza’s conviction.




                                                 -5-